DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 12/29/2020.
Claims 1-11, 13 and 23 have been canceled.
Claim 27 has been added.
Claims 12, 14-22 and 24-27 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments on pages 6-8 filed on 12/29/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-8 of the Remarks that Schrecker fails to teach or suggest “receiving a request from a user of the mobile electronic device to access an encrypted document on the mobile electronic device by receiving a selection of the encryption document from the user” as amended in claims 12 and 20.
receiving a request from a user of the mobile electronic device to access an encrypted document on the mobile electronic device by receiving a selection of the encryption document from the user (Schrecker: paragraphs 0018, 0033, 0053-0054 and 0091-0092, “Memory (e.g., 115, 120) of the respective wireless token devices (e.g., 105, 110) can include data that is shared with cooperating computing devices 125, 130, 135 over the short-range wireless networks 140a, 140b to control access to particular data as well as allow the particular data to be presented on user interfaces of the cooperating computing devices”… “For instance, a user can interact with data 320 accessed by cooperating computing device 310 and presented to the user 315 using user interfaces of the cooperating computing device 310. These user interactions can include requests to edit, supplement, delete, and other modify the data (i.e., 320) presented on cooperating computing device 310”).  As recited in the above paragraphs, a user interacts with a user interface of a cooperating computing device to access particular data.  Furthermore, the user interactions can request to edit or modify the particular data at the cooperating computing device.  In order to edit or modify the particular data, the user has to access that particular data which is mapped to receiving a request from a user of the mobile electronic device to access an encrypted document on the mobile electronic device.  The user modifies and sends the particular data over a network which means the user has to select the particular data in order to modify and send it over the network which is by receiving a selection of the encryption document from the user.  Therefore, Schrecker does teach the disputed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Niglio et al. (US 20090044260) (hereinafter Niglio) in view of Schrecker (US 20130268766) (hereinafter Schrecker).
Regarding claim 12, Niglio discloses a method of controlling access to a document, comprising: by a mobile electronic device: receiving a request to access an encrypted document (Niglio: paragraphs 0059, 0063 and 0067, “data is accessed via third party application programming interfaces (API)” … “This technique allows third party messages to be propagated to security tokens and secured devices”, Examiner notes that the third party is broadly interpreted as a user.  The third party relays a request to access data via a secured device.  The secured device is equated as a mobile device); by the mobile electronic device, detecting a computational tag is within a near field communication range of the mobile electronic device (Nigliio: paragraphs 0021 and 0035, “A secured device (not shown) communicates with the security token 100 through the wireless interface …using Bluetooth technology. … using other technologies, including, but not limited to, RFID technology. In a particular embodiment, the communication range of the wireless interface 110 is up to two meters”), wherein the computational Niglio: paragraphs 0023-0024 and 0057, “The cryptographic module (i.e., resided within the security token) encrypts messages to the secured device and decrypts messages from the secured device… The symmetric keys facilitate the encryption and decryption of communication messages to and from the secured device and the asymmetric keys secure the symmetric keys and facilitate the protection of the exchange of the symmetric keys”); transmitting the encrypted document to the computational tag (Niglio: paragraphs 0024 and 0057, “a technique by which a security token coordinates decryption. In one embodiment, the cryptographic module 120 coordinates the decryption of secured device data by retrieving the synchronized decryption keys and associated metadata”); receiving a decrypted version of the encrypted document from the computational tag (Niglio: paragraphs 0057-0058 and 0060, “The coordination of encryption and decryption of data may be used in a variety of applications, such as, for example, in a data transaction process performed by the security token”…“the encrypted element Kd1 may be sent to the security token for decryption using Kd2 and securely returned to the secured device”). 
Niglio discloses receiving a request to access an encrypted document and receiving the decrypted version of the encrypted document from the computational tag.  However, Niglio does not explicitly disclose the following limitations which are disclosed by Schrecker, the request to access an encrypted document is from the user of a mobile device (Schrecker: paragraphs 0023, 0034, 0054, 0086 and 0091, “data stored on or otherwise accessible through a cooperating computing device can be associated with a particular user profile, restricting access to particular programs to users logged-in or otherwise authenticated in connection with the user profile” … “use authentication data to authenticate a user to a particular user profile (such as a profile corresponding to the GUUID 238), decrypt data stored on the cooperating computing device 210 (e.g., using a key received from a wireless token device), among other uses and examples”), by receiving a selection of the encrypted document from the user (Schrecker: paragraphs 0018, 0033, 0053-0054 and 0091-0092, “Memory (e.g., 115, 120) of the respective wireless token devices (e.g., 105, 110) can include data that is shared with cooperating computing devices 125, 130, 135 over the short-range wireless networks 140a, 140b to control access to particular data as well as allow the particular data to be presented on user interfaces of the cooperating computing devices”… “For instance, a user can interact with data 320 accessed by cooperating computing device 310 and presented to the user 315 using user interfaces of the cooperating computing device 310. These user interactions can include requests to edit, supplement, delete, and other modify the data (i.e., 320) presented on cooperating computing device 310”); and presenting at least a portion of the decrypted version of the encrypted document to the user (Schrecker: paragraphs 0033 and 0053, “wireless token device 205 can provide a key through which particular data can be decrypted for access on the cooperating computing device 210. In some instances, data can be routed through the wireless token device 205 and decrypted at the wireless token device 205, and returned for presentation on the cooperating computing device …an encryption key can be communicated from the wireless token device to the cooperating computing device 210 (e.g., following authentication of the device) for temporary use by the cooperating computing device in decrypting data for presentation or other use on the cooperating computing device”).  Niglio and Schrecker are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Niglio and Schrecker before him or her, to modify the system of Niglio to include accessing the encrypted document and presenting the decrypted version of the encrypted document to the user of the mobile device of Schrecker.  The suggestion/motivation for doing so would have been to allow a user to control access to particular data (Schrecker: paragraph 0018).
Regarding claim 20, Niglio discloses a method of controlling access to a document, comprising: by a mobile electronic device: receiving a request from a user to access an encrypted document (Niglio: paragraphs 0035, 0038 and 0056, “The secured device acts as a mail box and propagates messages accordingly either upon request of security token 102 or by initiating delivery of the message to security token”), by the mobile electronic device, detecting a computational tag is within a near field communication range of the mobile electronic device (Niglio: paragraphs 0021 and 0035, “A secured device (not shown) communicates with the security token 100 through the wireless interface …using Bluetooth technology. … using other technologies, including, but not limited to, RFID technology. In a particular embodiment, the communication range of the wireless interface 110 is up to two meters”), wherein the computational tag has decryption capability (Niglio: paragraphs 0023-0024 and 0057-0058, “The cryptographic module (i.e., resided within the security token) encrypts messages to the secured device and decrypts messages from the secured device… The symmetric keys facilitate the encryption and decryption of communication messages to and from the secured device and the asymmetric keys secure the symmetric keys and facilitate the protection of the exchange of the symmetric keys”), transmitting an encrypted key associated with the encrypted document to the computational tag (Niglio: paragraphs 0024 and 0057-0058, “a technique by which a security token coordinates decryption. In one embodiment, the cryptographic module 120 coordinates the decryption of secured device data by retrieving the synchronized decryption keys and associated metadata”), receiving, from the computational tag, a decrypted version of the encrypted key (Niglio: paragraphs 0057 and 0058, “the asymmetric decryption keys are not private and may be communicated to the secured device based on the metadata directives”… “the encrypted element Kd1 may be sent to the security token for decryption using Kd2 and securely returned to the secured device”).
Niglio does not explicitly disclose the following limitations which are disclosed by Schrecker, the request to access an encrypted document is from the user of a mobile device, by receiving a selection of the encrypted document from the user (Schrecker: paragraphs 0018, 0033, 0053-0054 and 0091-0092, “Memory (e.g., 115, 120) of the respective wireless token devices (e.g., 105, 110) can include data that is shared with cooperating computing devices 125, 130, 135 over the short-range wireless networks 140a, 140b to control access to particular data as well as allow the particular data to be presented on user interfaces of the cooperating computing devices”… “For instance, a user can interact with data 320 accessed by cooperating computing device 310 and presented to the user 315 using user interfaces of the cooperating computing device 310. These user interactions can include requests to edit, supplement, delete, and other modify the data (i.e., 320) presented on cooperating computing device 310”); using, by a storage application of the mobile electronic device, the decrypted version of the encrypted key to decrypt the encrypted document (Schrecker: paragraphs 0033 and 0034, “an encryption key can be communicated from the wireless token device to the cooperating computing device 210 (e.g., following authentication of the device) for temporary use by the cooperating computing device in decrypting data for presentation or other use on the cooperating computing device”); storing the decrypted version of the encrypted document by the storage application (Schrecker: paragraphs 0033 and 0034, “an encryption key can be communicated from the wireless token device to the cooperating computing device 210… for temporary use by the cooperating computing device in decrypting data for presentation or other use on the cooperating computing device”); and presenting at least a portion of the decrypted version of the encrypted document to the user (Schrecker: paragraphs 0033 and 0053, “an encryption key can be communicated from the wireless token device to the cooperating computing device 210 (e.g., following authentication of the device) for temporary use by the cooperating computing device in decrypting data for presentation or other use on the cooperating computing device”).  Niglio and Schrecker are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Niglio and Schrecker before him or her, to modify the system of Niglio to include accessing the encrypted document and presenting the decrypted version of the encrypted document to the user of the mobile device of Schrecker.  The suggestion/motivation for doing so would have been to allow a user to control access to particular data (Schrecker: paragraph 0018
Regarding claim 14, Niglio as modified discloses wherein detecting that a computational tag is within near field communication range of the mobile electronic device comprises detecting the computational tag when the computational tag is in physical contact with the mobile electronic device (Schrecker: paragraph 0047, “a cooperating computing device can be provided whose access is substantially dependent on the physical presence of an authorized user (i.e., a user holding an authorized wireless token device (e.g., 305)”).  The same motivation to modify Niglio in view of Schrecker, as applied in claim 12 above, applies here.
Regarding claim 15, Niglio as modified discloses further comprising storing the decrypted version of the encrypted document by the mobile electronic device (Niglio: paragraphs 0057-0058 and 0060, “The coordination of encryption and decryption of data may be used in a variety of applications, such as, for example, in a data transaction process performed by the security token”…“the encrypted element Kd1 may be sent to the security token for decryption using Kd2 and securely returned to the secured device”).
Regarding claim 16, Niglio as modified discloses wherein the encrypted document was encrypted by the computational tag (Niglio: paragraph 0060, “The destination data is then decrypted and encrypted by the source security token in conjunction with the destination security token”).
Regarding claim 17, Niglio as modified discloses further comprising decrypting the encrypted document by the computational tag (Niglio: paragraphs 0057-0058 and 0060, “The coordination of encryption and decryption of data may be used in a variety of applications, such as, for example, in a data transaction process performed by the security token”…“the encrypted element Kd1 may be sent to the security token for decryption using Kd2 and securely returned to the secured device”).
Regarding claim 18, Niglio as modified discloses wherein decrypting the encrypted document comprises performing one or more decryption algorithms on the Niglio: paragraphs 0057-0058 and 0060, “The coordination of encryption and decryption of data may be used in a variety of applications, such as, for example, in a data transaction process performed by the security token”…“the encrypted element Kd1 may be sent to the security token for decryption using Kd2 and securely returned to the secured device”).
Regarding claim 19, Niglio as modified discloses wherein the one or more decryption algorithms correspond to one or more encryption algorithms that were used to encrypt the encrypted document (Niglio: paragraphs 0057-0058 and 0060, “The coordination of encryption and decryption of data may be used in a variety of applications, such as, for example, in a data transaction process performed by the security token”…“the encrypted element Kd1 may be sent to the security token for decryption using Kd2 and securely returned to the secured device”).
Regarding claim 21, Niglio as modified discloses wherein the computational tag encrypts a key to generate the encrypted key (Niglio: paragraph 0058, “For this scheme to be secure, a 2-stage asymmetric encryption is performed, whereby the secured device holds an encrypted version of the data decrypting element (K1); the encrypted element Kd1 may be sent to the security token for decryption using Kd2 and securely returned to the secured device”).
Regarding claim 22, Niglio as modified discloses wherein detecting that a computational tag is within a near field communication range of the mobile electronic device comprises detecting the computational tag when the computational tag is in physical contact with the mobile electronic device (Schrecker: paragraph 0047, “a cooperating computing device can be provided whose access is substantially dependent on the physical presence of an authorized user (i.e., a user holding an authorized wireless token device (e.g., 305)”
Regarding claim 24, Niglio as modified discloses further comprising decrypting the encrypted key by the computational tag (Niglio: paragraph 0058, “For this scheme to be secure, a 2-stage asymmetric encryption is performed, whereby the secured device holds an encrypted version of the data decrypting element (K1); the encrypted element Kd1 may be sent to the security token for decryption using Kd2 and securely returned to the secured device”).
Regarding claim 25, Niglio as modified discloses wherein decrypting the encrypted document comprises performing one or more decryption algorithms on the encryption document to yield the decrypted version of the encrypted document (Niglio: paragraphs 0057-0058 and 0060, “The coordination of encryption and decryption of data may be used in a variety of applications, such as, for example, in a data transaction process performed by the security token”…“the encrypted element Kd1 may be sent to the security token for decryption using Kd2 and securely returned to the secured device”).
Regarding claim 26, Niglio as modified discloses wherein the one or more decryption algorithms correspond to one or more encryption algorithms that were used to encrypt the encrypted document (Niglio: paragraphs 0057-0058 and 0060, “The coordination of encryption and decryption of data may be used in a variety of applications, such as, for example, in a data transaction process performed by the security token”…“the encrypted element Kd1 may be sent to the security token for decryption using Kd2 and securely returned to the secured device”).
Regarding claim 27, Niglio as modified discloses wherein presenting at least a portion of the decrypted version of the encrypted document to the user comprises displaying the at least a portion of the decrypted version of the encrypted document to the user on a display of the mobile electronic device (Schrecker: paragraphs 0033 and 0053, “wireless token device 205 can provide a key through which particular data can be decrypted for access on the cooperating computing device 210. In some instances, data can be routed through the wireless token device 205 and decrypted at the wireless token device 205, and returned for presentation on the cooperating computing device …an encryption key can be communicated from the wireless token device to the cooperating computing device 210 (e.g., following authentication of the device) for temporary use by the cooperating computing device in decrypting data for presentation or other use on the cooperating computing device”, {Examiner notes, the decrypted data is displayed at the cooperating computing device for presentation is mapped to displaying the at least a portion of the decrypted version of the encrypted document to the user on a display of the mobile electronic device }).  The same motivation to modify Niglio in view of Schrecker, as applied in claim 12 above, applies here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431